Citation Nr: 1820226	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for migraine headaches; and if so, whether the reopened claim should be granted.

2. Entitlement to service connection for peripheral vestibular disorder, claimed as vertigo.

3. Entitlement to service connection for anosmia.  

4. Entitlement to an earlier effective earlier than January 9, 2012, for the grant of service connection for PTSD. 

5. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 




REPRESENTATION

Veteran represented by:	Laura Pflugfelder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to November 2002, July 2006 to September 2007, and from June 2011 to January 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.           

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for peripheral vestibular disorder and of entitlement to an increased rating for PTSD are REMANDED to the AOJ.


FINDINGS OF FACT

1. An April 2008 rating decision denied entitlement to service connection for headaches.  

2. The evidence received since the April 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for migraine headaches. 

3. The Veteran's migraine headaches had their onset during active service.  

4. At the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to service connection for anosmia.  

5. At the January 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to an effective date earlier than January 9, 2012, for the grant of service connection for PTSD.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for migraine headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Migraine headaches were incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for withdrawal of the issue of entitlement to service connection for anosmia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the issue of entitlement to an earlier effective date prior to January 9, 2012, for the grant of service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In an April 2008 rating decision, the Veteran was denied entitlement to service connection for headaches on the basis that headaches were not incurred in service.  The Veteran did not appeal that decision.  

The evidence that has been received since the April 2008 rating decision includes various VA medical records, private medical records, VA examinations, as well as relevant lay statements.  

The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims.  Therefore, the claim of entitlement to service connection for headaches is reopened.

Entitlement to Service Connection for Headaches

The Veteran asserts that his migraine headaches are related to his active service. 

The Veteran's service treatment records (STRs) reveal complaints of headaches during his first period of active service.  Moreover, the Board notes that the record is replete with the Veteran's complaints of headaches during and since active service.  Additionally, the Veteran has reported that he has continuously experienced headaches since his time in active service in Iraq.

In January 2008, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he first experienced headaches in September 2006, while in active service.  He reported that he had approximately 5-6 episodes of headaches while deployed in Iraq.  The examiner diagnosed tension headaches, in remission, but noted they were in remission.

A review of the post-service medical evidence of record shows that the Veteran has continued to experience headaches despite the fact that the 2006 VA examiner found they were in remission.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify headaches, and his statements have been found credible.  

The Veteran has competently and credibly reported that he began experiencing headaches in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  Further, he has a current diagnosis of migraine headaches.    

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for migraine headaches is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for migraine headaches is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At his January 2018 hearing before the Board, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for anosmia, and entitlement to an effective date earlier than January 9, 2012, for the grant of service connection for PTSD.  As there remains no allegation of error of fact or law for appellate consideration regarding those issues, the Board does not have jurisdiction to review those claims.  Accordingly, the issues must be dismissed.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for headaches is granted.  

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for anosmia is dismissed.  

Entitlement to an earlier effective date prior to January 9, 2012 for the grant of service connection for PTSD is dismissed.  
  

REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran asserts that he experiences vertigo associated with his migraine headaches, and that it has continuously occurred since active service.  To date, no VA medical opinion has been obtained with regard to the Veteran's vertigo.  Thus, a VA medical opinion is warranted on remand.  

Next, at his January 2018 hearing before the Board, the Veteran asserted that his service-connected PTSD had worsened since his January 2013 VA examination.  Thus, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.   

Additionally, current treatment record should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's peripheral vestibular disorder, claimed as vertigo.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present peripheral vestibular disorder, to include vertigo, had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present peripheral vestibular disorder, to include vertigo, was caused or chronically worsened by a service-connected disability, to specifically include migraine headaches.

In forming the opinions, the examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.  Additionally, the examiner should discuss the impact of the psychiatric symptoms on the Veteran's ability to work.  Any expected limitations in the workplace should be identified, such as an inability to get along with peers or with supervisors, deficits in concentration, irritability, and any other relevant considerations.

4. Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5. Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


